


EXHIBIT 10.30
FORM OF
INTERNATIONAL FLAVORS & FRAGRANCES INC.
LONG-TERM INCENTIVE PLAN (“LTIP”) AWARD AGREEMENT (the “LTIP AWARD AGREEMENT”)
LTIP CYCLE [201X-201X] [CYCLE XXX]
Participant:  [NAME]
Job Level: [#]
 
Organization Unit/Location: [ORG. UNIT/LOCATION]
Position: [POSITION]
 

This LTIP Award Agreement, dated as of [X, 201X] (the “Date of Grant”), is made
by and between International Flavors & Fragrances Inc., a New York Corporation,
including its affiliates (the “Company”) and [NAME OF PARTICIPANT] (the
“Participant”) under the International Flavors & Fragrances Inc. 2010 Stock
Award and Incentive Plan, as it may be amended from time to time (the “Plan”).
Pursuant to Section 7 of the Plan, the Participant is hereby granted a Long-Term
Incentive Award, as described below (the “LTIP Award”), subject to the
Participant’s acceptance of the attached LTIP Terms and Conditions and the Plan,
both of which are made a part hereof and are incorporated herein by reference.
Participant Information
LTIP Award Information
Base Salary
LTIP Target
Performance Metrics
Share Price for Determining Number of Shares at Target*
Performance Cycle
Payment of Award
[Insert Base Salary]
[Target Amount], representing [x%] of Base Salary
Actual LTIP Award payouts are based on achievement of the results against the
Performance Metrics and Weightings below.
[INSERT SHARE PRICE]
*20-day trailing average stock price as of the first trading day of the
Performance Cycle
[January 1, 201X]-[December 31, 201X]
Payments are made in the year following the last day of the Performance Cycle
[XXX] at the discretion of the Committee. The cash portion will be paid in the
applicable local currency.



Performance Segments; Performance Metrics; Award Amounts at Target


Performance
Segment
Proration**
Award Amounts at Target
Performance Metrics
 
 
Cash Target
Shares Target
EP***
Metric
TSR***
Metric
Year 1: 201X
100%
$[X]
[# of Shares]
50%
50%
Year 2: 201X
100%
$[X]
[# of Shares]
50%
50%
Year 3: 201X
100%
$[X]
[# of Shares]
50%
50%
Cumulative
201X-201X


100%
$[X]
[# of Shares]
0%
100%
Total LTIP Cycle
 
$[X]
[# of Shares]
 
 

** Based on Participant’s employment start date of [DATE]
*** As defined in, and subject to, the attached LTIP Terms and Conditions and
the terms of the Plan

1



--------------------------------------------------------------------------------




BY ELECTRONICALLY ACCEPTING THIS LTIP AWARD, PARTICIPANT AGREES TO BE BOUND BY
THE PROVISIONS OF THE PLAN, THIS LTIP AWARD AGREEMENT AND THE LTIP TERMS AND
CONDITIONS. THE PARTICIPANT HAS REVIEWED THE PLAN, THE LTIP AWARD AGREEMENT AND
THE LTIP TERMS AND CONDITIONS IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO
OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE LTIP AWARD AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THIS LTIP AWARD AGREEMENT AND THE
LTIP TERMS AND CONDITIONS. THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR
ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR PARTICIPANT'S COUNTRY OF EMPLOYMENT.
PARTICIPANT HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL
DECISIONS OR INTERPRETATIONS OF THE COMMITTEE ARISING UNDER THE PLAN, THE LTIP
AWARD AGREEMENT OR THE LTIP TERMS AND CONDITIONS.




[ ] I ACCEPT
 


2



--------------------------------------------------------------------------------




INTERNATIONAL FLAVORS & FRAGRANCES INC.
LONG-TERM INCENTIVE PLAN AWARD AGREEMENT
TERMS AND CONDITIONS (the “LTIP TERMS AND CONDITIONS”)


These LTIP Terms and Conditions are a part of each LTIP Award Agreement made
under the Plan, which Plan is hereby incorporated by reference.


Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan. In the event of any conflict between the provisions of these LTIP
Terms and Conditions and the Plan, the provisions of the Plan shall govern.


1.
Amount of Award. As of the Date of Grant, the Participant shall be eligible to
receive an LTIP Award in the amount of the LTIP Target set forth on the first
page of the LTIP Award Agreement, as such amount may be adjusted as described in
Section 5 below.



2.
Eligibility for Award. A Participant’s eligibility for an LTIP Award in one
Performance Cycle does not guarantee eligibility of the Participant for another
LTIP Award in a subsequent Performance Cycle.



3.
Payment of the Award. The LTIP Award provides the Participant with an
opportunity to receive a single LTIP Award payout, comprising two separate
payments, one in cash and one in stock (collectively, the “LTIP Award Payment”)
if the Company achieves one or more satisfactory levels of performance (each a
“Performance Achievement Level”) in respect of one or more metrics (each a
“Performance Metric”) specified by the Committee, as provided hereunder.
Performance Metrics must be met over discrete periods of time (each a
“Performance Segment”) within or over a multi-year performance period (a
“Performance Cycle”), as specified in the LTIP Award Agreement. Any LTIP Award
Payment will be made in accordance with the attached LTIP Award Agreement. All
LTIP Awards payable in cash will be paid in the applicable local currency.
Except as provided in Section 9 below, a Participant must remain employed by the
Company continuously from the Date of Grant of the LTIP Award through the date
the LTIP Award Payment is made. Accordingly, there is no partial payout for LTIP
Awards, except as provided in Section 9 below.



4.
LTIP Target. The attached LTIP Award Agreement specifies the Participant’s
Long-Term Incentive Plan Target Award (the “LTIP Target”). The LTIP Target
provides the Participant with an opportunity to receive an LTIP Award Payment in
an amount equal to the LTIP Target. However, the actual LTIP Award Payment may
be more or less than the LTIP Target, depending on the performance of the
Company during the Performance Segments, as described further below and in
Section 5:



I.
The LTIP Target is first divided equally among the four Performance Segments:
(i) Year 1, (ii) Year 2, (iii) Year 3 and (iv) Cumulative Performance Segment,
each of which is weighted 25% when determining the LTIP Award Payment; and



II.
The LTIP Target for a Performance Segment is then divided equally among the
Performance Metrics for each Performance Segment, where each Performance Segment
is weighted 50% between EP (as defined below) and


3



--------------------------------------------------------------------------------




TSR (as defined below) during Years One, Two and Three of the Performance Cycle
and 100% TSR for the Cumulative Performance Segment; and


III.
The LTIP Target for each Performance Metric in a Performance Segment is then
divided equally between an opportunity to receive an LTIP Award Payment in the
form of cash and an opportunity to receive an LTIP Award Payment in the form of
common stock (“Common Stock”) of the Company.



Except as otherwise provided on the attached LTIP Award Agreement, the target
number of shares of Common Stock available at LTIP Target for a Performance
Metric in a Performance Segment shall be determined, as of the Grant Date, by
taking (x) the dollar amount allocated to the Common Stock portion of the LTIP
Target for the Performance Metric, and dividing it by (y) the stock price
specified on the attached LTIP Award Agreement.


5.
Achievement of Performance Achievement Levels. The Committee shall specify the
Performance Achievement Levels for each Performance Segment that will provide an
LTIP Award Payment at LTIP Target. Specific values for Threshold, Target and
Maximum (each, as described below) Performance Achievement Levels shall be set
for each Performance Segment at the beginning of each Performance Segment by the
Company when its budgets and other incentive targets are approved the Company’s
Board of Directors. If 100% of the Performance Achievement Levels are achieved
for a Performance Segment (the “Target”), the LTIP Award shall be equal to the
LTIP Target for such Performance Segment; if the “Threshold” amount of the
Performance Achievement Levels are achieved for the Performance Segment, the
LTIP Award for such Performance Segment shall be equal to 25% of the LTIP Target
for such Performance Segment; and if the “Maximum” amount of the Performance
Achievement Levels are achieved for a Performance Segment, the LTIP Award for
such Performance Segment shall be equal to 200% of the LTIP Target for such
Performance Segment.  If less than the Threshold is met, the LTIP Award shall be
$0.  If in a Performance Segment the actual performance is above the Threshold,
but below the Target, or above the Target but below the Maximum, the LTIP Award
Payment for such Performance Segment shall be adjusted on a pro rata basis by
the actual Performance Achievement Levels.  In no event shall the LTIP Award
Payment for any Performance Segment be more than 200% of the LTIP Target for
such Performance Segment.



6.
Performance Metrics.



a.
The Committee has established Internal Economic Profit (“EP”) and External Total
Shareholder Return (“TSR”) against the S&P 500 as the financial metrics for
measuring Company performance for the Performance Segments. EP measures
operating profitability after considering (i) the Company’s operating profit,
(ii) the Company’s income taxes and (iii) a charge for the capital employed in
the business. TSR is calculated by measuring the change in the market price of
stock plus dividends paid (assuming the dividends are reinvested) for the
Company and the S&P 500 companies over each Performance Segment. The market
price for purposes of calculating the TSR of the Company and the S&P 500 for
each Performance Segment is determined based on the average closing price per
share of the Company’s Common Stock over the period of 20 consecutive trading
days preceding that date.



b.
The Performance Achievement Level for a Performance Segment that is a calendar
year shall be set by the Committee on or before March 31 of each such year. The
Performance


4



--------------------------------------------------------------------------------




Achievement Level for a Performance Segment that is greater than a calendar year
shall be set by the Committee on or before March 31 of the first calendar year
for the Performance Segment.


c.
Notwithstanding the attached LTIP Award Agreement, (i) for a Performance Segment
that is a calendar year, the Committee may change the Performance Metrics for
the Performance Segment on or before March 31 of such year; and (ii) for a
Performance Segment that is greater than a calendar year, the Committee may
change the Performance Metrics for the Performance Segment on or before March 31
of the first calendar year of the Performance Segment.



7.
Notional Account Credits. The portion of the LTIP Award attributable to the
achievement of a Performance Metric at or above the Threshold, during a
Performance Segment prior to the LTIP Award Payment date will be credited to a
notional bookkeeping account maintained by the Company until payout of the LTIP
Award as provided herein. Shares of Common Stock do not have voting rights until
payout. Shares of Common Stock do not pay dividends until vested.



8.
Mid-Year Entrants. For Participants entering the LTIP after January 1 of a
Performance Segment, LTIP Awards shall be pro-rated based on the number of days
in the Performance Segment that the Participant is employed by the Company as
compared to the number of days in the Performance Segment.



9.
Termination of Employment or Leave of Absence. A Participant’s rights under the
LTIP Award following termination of employment or leave of absence shall be
determined in accordance with the following provisions.



a.
Involuntary Termination: (i) if the Participant is involuntarily terminated
without Cause (as defined in the Plan) by the Company, or, if applicable, the
Participant terminates for Good Reason (as defined in the Plan), the
Participant’s LTIP Award will be calculated as provided above and pro-rated
based on the number of days in the Performance Segment through the separation
from service, as compared to the total number of days in the Performance
Segment, and payment will be made on the normally scheduled payout date for the
respective Performance Cycle; and (ii) if the Participant is terminated for
Cause (as defined in Plan) at any time during the Plan Year, the Participant
will not be entitled to any portion of an LTIP Award.



b.
Voluntary Termination: If the Participant voluntarily terminates employment at
any time during a Plan Year, or prior to payment of an LTIP Award for a Plan
Year, the Participate will not be entitled to receive any portion of an LTIP
Award.



c.
Retirement, Death and Disability: LTIP Awards, if any, are pro-rated based on
the number of days in the Performance Segment through the separation from
service due to retirement, death or disability as compared to the total number
of days in the Performance Segment and payment is made on the normally scheduled
payout date for the respective Performance Cycle.



d.
Leave of Absence: If a Participant is not in active employment for any portion
of the Plan Year as a result of a paid or unpaid leave of absence, the amount of
any LTIP Award may


5



--------------------------------------------------------------------------------




be further adjusted, subject to local legal requirements and applicable Company
policies that govern leaves of absence.


10.
Change in Control. In the event the Company undergoes a “Change in Control” (as
defined in Section 9 of the Plan), LTIP Awards shall be treated as provided in
Section 9 of the Plan.



11.
Clawback and Recoupment Provisions. Notwithstanding anything herein to the
contrary, both cash payments and Common Stock awards paid or payable in
connection with an LTIP Award shall be subject to the clawback, recoupment and
forfeiture provisions of Section 10 of the Plan and Section 7 of the ESP. By
acknowledging the LTIP Award Agreement, the Participant acknowledges that any
and all Awards previously granted to the Participant under the Plan prior to the
Grant Date, and any other cash or Common Stock provided to the Participant prior
to or following the Grant Date under the LTIP or otherwise under the Plan, are
subject to the provisions of Section 10 of the Plan and Section 7 of the ESP.



12.
Limits on Transfers of Awards. Except as provided by the Committee, no LTIP
Award and no right under any LTIP Award, shall be assignable, alienable,
saleable, or transferable by a Participant other than by will or by the laws of
descent and distribution in accordance with Section 11(b) of the Plan.



13.
Administration.



a.
Administration. The Board has delegated administrative authority to the
Committee and the LTIP shall be administered by the Committee or a subset of the
Committee that satisfies the requirements of Section 162(m) of the Internal
Revenue Code of 1986, as amended, and regulations promulgated thereunder (the
“Code”) with respect to any incentive compensation subject to Code §162(m).



b.
Powers and Duties. The Committee shall have sole discretion and authority to
make any and all determinations necessary or advisable for administration of the
LTIP and may adopt, amend or revoke any rule or regulation established for the
proper administration of the LTIP. The Committee shall have the ability to
modify the LTIP provisions, to the extent necessary, or delegate such authority,
to accommodate any changes in law or regulations in jurisdictions in which
Participants will receive LTIP Awards. The Committee will review and approve the
Performance Metrics established at the beginning of each Plan Year and review
and approve LTIP Award Payments. All interpretations, decisions, or
determinations made by the Committee pursuant to the LTIP shall be final and
conclusive.



14.
Amendment; Termination of the LTIP. The Committee has the right to revise,
modify, or terminate the LTIP in whole or in part at any time or for any reason,
and the right to modify any LTIP Award amount in accordance with Section 11(e)
of the Plan.



15.
Tax Liability and Withholding. The Participant shall be responsible for any tax
liability that may arise as a result of the payments contemplated by an LTIP
Award or these LTIP Terms and Conditions in accordance with Section 11(d) of the
Plan. The Participant acknowledges the Company is authorized to withhold taxes
due, or potentially payable in connection with any LTIP Award Payment in
accordance with Section 11(d) of the Plan. Further, the Participant agrees to
any deduction or setoff by the Company as provided under Section 11(f) of the
Plan.


6



--------------------------------------------------------------------------------






16.
Compliance with Code Section 409A. Section 11(j) of the Plan is hereby
incorporated by reference.



17.
Severability; Survival of Terms. Should any provision of an LTIP Award or these
LTIP Terms and Conditions be held by a court of competent jurisdiction to be
unenforceable, such holding shall not affect the validity of the remainder of
the LTIP Award or these LTIP Terms and Conditions. These LTIP Terms and
Conditions shall apply to and bind the Participant and the Company and their
respective permitted assignees and transferees, heirs, legatees, executors,
administrators and legal successors.



18.
Entire Agreement. These LTIP Terms and Conditions, the LTIP Award Agreement and
the Plan constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof.



19.
Non U.S. Residents. Rights and restrictions for Participants residing in foreign
countries may differ and shall be based on applicable foreign law and will be
governed by Section 11(k) of the Plan.



20.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to an LTIP Award by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.



21.
Governing Law. These LTIP Terms and Conditions and the attached LTIP Award
Agreement shall be governed by and construed according to the laws of the State
of New York and of the United States without regard to principles of conflict of
law.



22.
Consent for Data Transfer. By accepting this LTIP Agreement, the Participant
voluntarily acknowledges and consents to the collection, use processing and
transfer of personal data as described herein, including for the purpose of
managing and administering the Plan, certain personal information, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, and details of all
options or any other entitlement to shares of Common Stock awarded, canceled,
purchased, vested, unvested or outstanding in Participant’s favor ("Data"). The
Company and/or its affiliates will transfer Data among themselves as necessary
for the purpose of implementation, administration and management of the Plan and
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing


7



--------------------------------------------------------------------------------




Participant's participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Common Stock on Participant's behalf to a broker
or other third party with whom Participant may elect to deposit any shares of
Common Stock acquired pursuant to the Plan. A Participant may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; however, withdrawing consent may
affect Participant's ability to participate in the Plan.


23.
Notices. Any notice required or permitted to be given under these LTIP Terms and
Conditions or the LTIP Award Agreement shall be in writing and shall be deemed
to have been given when delivered personally or by courier, or sent by certified
or registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may subsequently by similar process give notice of:



If to the Company:


International Flavors & Fragrances Inc.
521 W. 57th Street
New York, New York 10019
Attn: Chief Human Resources Officer


If to the Participant:


To the last address delivered to the Company by the Participant in the manner
set forth herein.









8

